Citation Nr: 9934311	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  97-03 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1996 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  There is no competent medical evidence of record, which 
relates the currently diagnosed hearing loss to the veteran's 
military service or any incident therein.


CONCLUSION OF LAW

The claim for entitlement to service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved is whether the 
veteran has submitted a well-grounded claim for entitlement 
to service connection for arthritis. 38 U.S.C.A. § 5107(a) 
(West 1991).  Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), 
a person who submits a claim for benefits administered by the 
Secretary has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  A well grounded claim is described 
as one which is plausible, one that is meritorious on its own 
or capable of substantiation. See Robinette v. Brown, 8 Vet. 
App. 69, 73-74 (1995); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The truthfulness of evidence is presumed for 
purposes of determining if a claim is well grounded. 
Robinette, 8 Vet. App. at 75-76; King v. Brown, 5 Vet. App. 
19, 21 (1993).  The United States Court of Appeals for 
Veterans Claims (Court) has further held that where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is ordinarily 
required to fulfill the well-grounded-claim requirement of 
section 5107(a). Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995) (en banc).

Thus, in order for a service connection claim to be well 
grounded, there must be (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).

If the claimant has not presented a well grounded claim, then 
the appeal fails as to that claim, and the Board is under no 
duty under 38 U.S.C.A. § 5107(a) (West 1991) to assist the 
claimant any further in the development of that claim. 
Murphy, 1 Vet. App. at 81.

Compensation is payable to a veteran for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131 
(West 1991). Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1999).  Entitlement to service connection 
may also be granted for a chronic disease, i.e. sensorineural 
hearing loss, which is manifested to a degree of 10 percent 
disabling within one year following the veteran's period of 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 1991); 
38 C.F.R. § 3.307, 3.309 (1999).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit, which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655 (1999).

Impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

The threshold for normal hearing is from 0 to 20 decibels; 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

The veteran contends that his hearing loss was caused by 
exposure to gunfire and grenades during training and while 
stationed in Vietnam.

The service medical records reflect no complaint or finding 
diagnostic of hearing loss.  An audiological evaluation 
conducted during December 1971 the separation medical 
examination showed that at 500, 1,000, 2,000, and 4,000 Hz, 
the veteran pure tone thresholds were 5, 5, 5, and 10 
decibels, respectively, in the right ear and at the same 
frequencies, 5, 5, 5, and 10 decibels in the left ear.  

The service administrative records show that the veteran 
served a tour of duty in Vietnam as an armorer and a duty 
soldier.

The veteran received treatment at private facilities from 
1972 to 1993 for various disorders.  He was seen in August 
1977 for decreased hearing in his right ear.  He stated that 
he had decreased hearing for many years.  In November 1981 he 
complained that his ears were stopped up.

A VA audiological examination was conducted in January 1996.  
At that time the veteran reported decreased hearing in 1970.  
He stated that he was exposed to excessive noise from 
grenades and rifles for 2 years and 7 months.  He was a 
weapons specialist in Vietnam for 11 months and 10 days.  
Following the examination, the diagnosis was moderate to 
moderately severe sensorineural hearing loss in the right ear 
and mild to moderate sensorineural hearing loss in the left 
ear.  

A May 1997 private audiological examination report contains a 
diagnosis of mild to moderate hearing loss in both ears.  

In April 1998, the Board remanded this case to the RO in part 
for a VA examination by a specialist in hearing disorders in 
order to render an opinion as to whether it is as likely as 
not that any current hearing is related to inservice acoustic 
trauma.  The examination was to include an audiogram.  The 
diagnosis was borderline normal hearing through the speech 
frequencies with moderate loss at 4000 Hz.  The requested 
opinion was not included in the report.  In April 1999, the 
Board Remanded the case to the RO for an examination by a 
medical doctor who was a specialist in ear disorders for an 
opinion as to whether it is as likely as not that any current 
hearing is related to inservice acoustic trauma.

A VA audiogram was conducted on May 12m1999.  The diagnosis 
was mild to moderately severe sensorineural hearing loss, 
bilaterally.  The audiologist indicated that loud noise 
exposure could cause hearing loss.  Since there was no 
hearing loss shown on the separation examination, the 
audiologist was unable to comment on whether such a 
relationship existed.

The veteran was scheduled for an examination on May 13, 199 
apparently a medical doctor.  He failed to report for that 
examination.  He was re-scheduled for May 27, 1999.  He 
failed to report for that examination.  In a supplemental 
statement of the case, dated in June 1999, the veteran was 
informed of the possible results for failing to report for a 
scheduled VA examination without good cause per 38 C.F.R. 
§ 3.655.  He was also informed to notify the RO if he was 
willing to report for the examination, the examination would 
be rescheduled.  No response was received from the veteran.  

To summarize, the veteran has failed to report for his 
scheduled VA examination without good cause.  Accordingly 
this decision will be based on the evidence of record.  In 
this regard, the veteran, as a layman, is competent to 
describe the symptoms of a disability or an incident(s), 
which occurred during service.  However, he is not competent 
to establish a diagnosis or etiology of a condition. 

The Board is satisfied that, based on his military records, 
the veteran was exposed to acoustic trauma during service.  
However, the service medical records contain no clinical 
evidence of hearing loss.  The veteran did complain of 
hearing loss in 1977, which was confirmed by subsequent VA 
examinations.  However, he has not submitted any competent 
medical evidence nor is there any competent medical evidence 
of record which establishes a causal relationship between the 
currently diagnosed hearing loss and his military service, to 
include the noise exposure.  Without any such relationship, 
the claim is not well grounded.  See Caluza, supra.

When the Board addresses in its decision a question that has 
not been addressed by the RO, such as whether or not the 
appellant's claim is well grounded, it must consider whether 
an appellant has been given adequate notice to respond and, 
if not, whether an appellant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In light of the 
veteran's failure to meet the initial burden of the 
adjudication process, the Board concludes that he has not 
been prejudiced by the decision herein. 


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

